Citation Nr: 0006158	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  93-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
scar of the left lower eyelid with a retained metallic 
fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied a compensable evaluation 
for a scar on the lower left eyelid.

In August 1993, the veteran testified at a hearing before a 
Member of a traveling section of the Board, (Travel Board 
hearing) sitting in Los Angeles, California.  In December 
1993, the Board recharacterized the veteran's service-
connected disability as a scar of the left lower eyelid with 
a retained metal fragment, and remanded the case to the RO to 
afford the veteran a VA examination of the left eye.  
Thereafter, a rating decision dated in December 1994 
confirmed the denial of a compensable evaluation for a scar 
of the left lower eyelid with a retained metallic fragment.

The veteran was subsequently afforded another VA examination 
of the left eye.  In a rating decision dated in April 1995, a 
10 percent evaluation for a scar of the left lower eyelid 
with a retained metallic fragment was assigned.  

In October 1996 the Board remanded the veteran's claim to the 
RO in order to afford the veteran the opportunity to testify 
at an additional hearing before a Member of the Board as he 
had requested.  Following this remand, in March 1997, the 
veteran submitted a written withdrawal of his request for a 
Travel Board hearing, and instead requested the opportunity 
to appear before a local VA official at the RO (RO hearing).  
The veteran testified at an RO hearing in September 1997.  
 
The veteran's appeal is now before the Board for resolution.



FINDINGS OF FACT

1. The veteran's current left eye visual acuity is 20/20; he 
has a non-symptomatic posterior vitreous detachment and small 
pigment epithelial detachment in the left eye; a metallic 
object has been observed in the medial portion of his left 
orbit; he has a diagnosis of possible post-traumatic 
neuralgia; and he has complaints of intermittent left eye 
irritation and discomfort.

2. There is currently a minimally disfiguring scar near the 
veteran's left eyelid.

3.  There is evidence of associated neuralgia due to the 
shrapnel injury involving the left eye area.

4.  The service-connected residuals of a left eye injury and 
scar have not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased disability evaluation in excess 
of 10 percent for scar residuals of the left eyelid with a 
retained metallic fragment have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, 4.124, 
Diagnostic Codes 6009, 7800, 8205, 8405, 8207, 8407 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was granted service connection for a shrapnel 
scar of his left lower eyelid in June 1971.  In April 1995, 
the evaluation for the veteran's service-connected disability 
was increased from a noncompensable rating to a 10 percent 
rating.  In arriving at this rating, the RO considered a 
January 1995 VA examination.  The veteran was noted to have 
no history of cataracts, glaucoma or other eye problems.  He 
reported experiencing pain and discomfort over four years in 
the area where the shrapnel fragment was embedded in his 
skin.  The veteran's uncorrected visual acuity was 20/20, and 
there was no visual field deficit or diplopia.  There was no 
palpable mass of the orbit and no lesions were present.  The 
examiner diagnosed the veteran with symptomatic orbital 
foreign body medial to the globe, left eye, not affecting 
vision motility or lacrimal function.  The RO explained its 
rating increase by stating that the condition was properly 
viewed as being analogous to an eye injury as opposed to only 
a scar.  The RO found that a 10 percent rating was warranted 
based upon the veteran's complaints of pain and discomfort.  
A 20 percent rating was not warranted, as the evidence did 
not show any vision impairment, severe disfigurement, or a 
tender and painful scar.

Following the Board's October 1996 remand, the veteran 
submitted treatment records from Yorba Hills Hospital for the 
period of September 1991 to April 1992.  These records relate 
almost exclusively to his mental health.  They do note the 
veteran's left eye shrapnel wound, and his history of 
coronary artery bypass surgery.  These records do not contain 
an updated diagnosis of these conditions, and no detailed 
symptoms are described therein.

The veteran underwent a VA examination in August 1997.  X-
rays revealed a .3 centimeter metallic foreign body 
identified at the anteromedial wall of the left orbit, lying 
medial to the medial rectus muscle.  There was no evidence of 
intracranial hemorrhage, mass effect, midline shift, or 
hydrocephalus.  Moderate cortical atrophy of the brain was 
noted, and calcification of the right basoganglia was 
observed. 

The veteran submitted a VA medical statement dated in August 
1997 from Alan Riezman, O.D.  Dr. Riezman indicated examining 
the veteran in January 1996 and July 1997.  The veteran's 
maximum visual acuities were: OD 20/20; and OS 20/20-1.  Both 
eyes were noted to be healthy, and mild lenticular changes 
were observed in both eyes.   A non-systematic posterior 
vitreous detachment was noted, and small pigment epithelial 
detachment was observed in the veteran's left eye.  Mild 
scattered peripheral drusen was present in the veteran's 
right eye.  External adnexal scars and ocular damage were not 
in evidence.  Dr. Riezman referenced an August 1997 CT scan 
that showed the presence of a metallic object in the anterior 
medial portion of the left orbit.  In addition, Dr. Riezman 
stated he believed it was possible that the veteran's 
symptoms could be due to post traumatic neuralgia, but stated 
that it was impossible to know this for certain.

The veteran testified before a hearing officer at the RO in 
September 1997.  He indicated that he was not receiving 
treatment for his eye condition.  The veteran indicated that 
his scar is not visible, but that the metal fragment embedded 
in his tissue had become painful, discomforting and tender.  
The veteran described his wound as "a slight indentation 
around the orbit" and was located "in a corner of the 
bridge of the nose going into the corner of the eye."  The 
veteran stated that the scar and metal fragment did not go 
into his eyeball.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent.

The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs. Diagnostic Code 
7800.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement. Note 
following Diagnostic Code 7804.

Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.

Unhealed eye injuries, of the nature of Uveitis, Keratitis, 
Scleritis, Iritis, Cyclitis, Choroiditis, Retinitis, a recent 
intraocular hemorrhage, or Retinal detachment are rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest requirements or episodic incapacity 
during the continuance of active pathology.  Diagnostic Codes 
6000 through 6009.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
well-grounded claim.  The veteran has been provided VA 
examinations in connection with the claim in 1997 that are 
probative of the level of impairment from the residuals of 
his facial scars.

The recent medical examination includes sufficient detail 
regarding the disability to apply current rating criteria and 
is considered the best evidence for an informed determination 
of the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the VA examination report of 
August 1997.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran asserts, in essence, that he experiences pain and 
discomfort as a consequence of having a metallic fragment 
embedded in his skin.

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme for facial scars appropriate 
for the veteran's disability in view of the symptomatology.  
38 C.F.R. §§ 4.20, 4.21 (1999).

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examination in 1997.  This report offers substantive 
information probative of the severity of the service-
connected disability of the facial scars and thus the report 
is viewed as the best evidence of the current severity of the 
facial scar disability.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation in excess of 10 percent is not warranted.  There 
is no medical evidence suggesting that the scar residuals, 
overall, appear to reflect more disability than the 
corresponding percentage evaluation under the diagnostic 
codes would contemplate.  The next higher evaluation under DC 
7800 contemplates severe scar residuals including marked and 
unsightly deformity.  The evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, preponderates against the claim for 
increase under this diagnostic code.

An April 1995 rating decision increased the veteran's 
noncompensable rating to 10 percent on the basis that the 
veteran complained of pain and discomfort in the region where 
the metallic fragment rested in the subcutaneous tissue near 
his left eye.  The RO addressed this by evaluating the 
embedded metallic fragment as an unhealed injury of the eye 
under Diagnostic Code 6009.  

Diagnostic Code 7804 is applicable to superficial scars that 
are tender and painful upon objective demonstration.  This 
code was not relied upon by the RO because the pain, 
discomfort and tenderness about which the veteran complained 
is not associated with the left eyelid scar, but with the 
irritation caused by the embedded metallic fragment.  There 
is no objective medical evidence that the left eyelid scar 
itself is tender and painful.

There is no medical evidence of record indicating that the 
veteran's left eye scar is severe, or that it represents an 
unsightly deformity to the extent that a 20 percent rating 
under Diagnostic Code 7800 is warranted.  The veteran's scar 
is not itself tender and painful, as he testified during his 
RO Hearing that his pain results from the metal fragment 
embedded in his facial tissue.  Consequently, Diagnostic Code 
7804 addressing pain and tenderness of the scar itself is 
inapplicable.  There is no evidence that the scar or the 
metallic fragment embedded in the veteran's tissue presents 
any visual deficit or any type of ocular irregularity.  He 
has maintained completely normal (20/20) vision, and there is 
no objective clinical evidence of any visual impairment.  
This precludes consideration of Diagnostic Codes 6000 to 
6008.  Accordingly, the minimal objective findings support a 
conclusion that the veteran's disorder, from the standpoint 
of facial scarring, pain and discomfort, are not sufficient 
to substantiate a rating in excess of 10 percent under any of 
the diagnostic code criteria outlined above.

In view of the August 1997 statement of the VA optometrist to 
the effect that the veteran may be experiencing post 
traumatic neuralgia in the area of the eye injury, the Board 
has also considered whether an increased rating may be 
assigned under applicable criteria pertaining to evaluation 
of diseases of the cranial nerves.  However, pursuant to 
38 C.F.R. § 4.124, neuralgia is to be rated no higher than 
moderate incomplete paralysis of the affected nerve.  Thus a 
rating no higher than the 10 percent rating already in effect 
would be authorized by either codes 8205 and 8405, pertaining 
to neuralgia of the fifth (trigeminal) cranial nerve or codes 
8207 and 8407, pertaining to neuralgia of the seventh 
(facial) cranial nerve.  

Finally, the veteran's left eyelid scar and retained metallic 
body has not rendered his disability picture unusual or 
exceptional in nature.  His disability has not been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  Accordingly, assignment of an 
increased evaluation for the left eyelid scar residuals on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability evaluation in excess 
of 10 percent for left eyelid scar residuals with a retained 
metallic body is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

